Citation Nr: 0821994	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey.  

The Board notes that the veteran had requested a hearing 
before the Board in his VA Form 9 filed in October 2006.  The 
veteran withdrew his hearing request in February 2007.  There 
are no outstanding hearing requests.  


FINDING OF FACT

Due to his PTSD, the veteran is unable to function socially 
and is considered unemployable and a danger to himself and 
others.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  
4.1, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to service-connection has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Since the veteran is being 
granted an increased rating back to the date of service 
connection, staged ratings are inappropriate here.

The General Rating Formula for Mental Disorders provides one 
rating higher than the current 70 percent evaluation.  A 100 
percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Codes 9411.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held that it is the 
responsibility of the Board to determine the probative weight 
to be ascribed as among multiple medical opinions in a case, 
and to state its reasons or bases for favoring one opinion 
over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  The Court has also indicated that the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).

History and analysis

The veteran submitted his claim for service connection for 
PTSD in November 2004.  The September 2005 Rating Decision on 
appeal granted the veteran service connection, and assigned 
an initial rating of 50 percent.  In July 2006, the veteran 
was granted an increased initial rating of 70 percent, 
effective from November 24, 2004; he has continued to express 
disagreement with an evaluation of less than 100 percent.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board has reviewed all the medical records related to 
this claim including: August 2004 to September 2004 Vet 
Center treatment records; November 2004 and October 2005 
reports from K.K.J., Ph.D.; a February 2005 VA psychological 
examination report; and VA outpatient treatment records from 
June 2005 to August 2006. 

The August 2004 to September 2004 Vet Center treatment 
records show that the veteran was seen on two occasions for 
intake in August 2004, and that his case was closed in 
September 2004, as he was receiving treatment elsewhere.  The 
intake notes report that the veteran stated he had anxiety, 
stress, hypervigilance, no friends and sleep disturbance.  He 
talked about a number of traumatic Vietnam events and having 
years of anger, anxiety and feeling of alienation and 
intrusive thoughts.  Sleep disturbance was often due to 
nightmares.  

The November 2004 report of Dr. K.K.J., a private 
psychological examiner, notes that the veteran was first 
referred to him in January 2002.  He described the veteran as 
having high levels of anxiety, recurrent and persistent 
combat flashbacks awake and in dream state, sleep disorder, 
and periods of rage and depression.  He indicates that the 
veteran currently presented with a high level of anxiety, 
feelings of worthlessness and despair, severe current and 
persistent sleep loss or interruption, and a long history of 
repetitive and recurrent combat related flashbacks.  The 
veteran had reported a state of hopelessness, rage patterns, 
and suicidal ideation.  The veteran has a history of 
isolation from society in general, is highly volatile, and 
has been unable to form any significant, lasting 
relationships since his service in Vietnam.  He has a current 
history of heightened arousal to include disillusionment and 
demoralization and is marked with avolition, alogia and 
dysthmia.  The veteran was found to be unable to function 
within his chosen profession or within personal, societal 
relationships because of his PTSD.  

The November 2004 report also noted that the veteran is 
capable of extreme physical reaction and advised VA not to 
assign or designate Asians to his case, care or evaluation.  
Dr. K.K.J. reported that the veteran has a history of 
recurrent violence in combat, in the workplace, and in his 
personal life, and that he is capable without hesitation of 
either suicidal or violent acts without regret.  Dr. K.K.J. 
went on to report various symptoms the veteran displayed, 
including a history of suicidal plans and intent, 
hypervigilance, circumlocutory and stereotyped speech, 
falling into deep silence, and depression.  The veteran seeks 
the presence of an unseen enemy and has a long history of 
violent confrontations.  The veteran will sometimes forget to 
shower, shave or change clothing and has difficulty in 
adapting to stressful work circumstances.  The veteran has 
perhaps only two people he trusts.  The examiner reported 
that the veteran persistently sees and hears combat with 
appropriate response on a literal basis with combat related 
auditory and visual hallucinations and delusions.  The 
veteran is suicidal at times and a physical threat to others.  
The veteran also often has no idea of time or place.  The 
veteran's Global Assessment of Functioning (GAF) score was 
reported to be 32.

The February 2005 VA psychological examiner noted that no 
claims file was available for review.  The examiner reported 
that the veteran presented with flashbacks, nightmares, 
volatile mood, depression and agitation.  The examiner noted 
he was alert, cooperative, coherent, relevant and oriented 
times three. The veteran denied suicidal ideation or intent 
and denied delusions or hallucinations.  His affect was 
restricted and mood moderately depressed.  The veteran was 
reported to have worked off and on as an oil truck driver for 
30 years.  The veteran's GAF score was reported as 55.

An October 2005 VA outpatient treatment note referred to the 
veteran's anger and frustration, which he attributed to his 
oil and heating business.  The veteran reported that he feels 
that "nothing ever goes right" and while he denied an 
active plan he sometimes feels he would be "better off" 
dead.  His appearance was in work clothes, with mild 
distress.  He affect was irritable, morose and not labile.  
His mood was dysphoric.  He was noted to have no dementia, 
delusions, hallucination or thought disorder.  He was begun 
on a trial of medication for what was considered to be major 
depression.  When he returned in November 2005, he reported 
that he did not feel that he needed medication and would 
resume therapy with a private therapist.  He was again in 
work clothes; he had no distress and a GAF of 70 was 
assessed.

In his October 2005 letter, Dr. K.K.J. asserts that he has 
been working with patients for the treatment of complex Post 
Trauma-Thantology for 20 years and that he uses clinical 
testing that includes eleven listed tests.  The veteran's 
current GAF score was reported as 32.  Dr. K.K.J. went on to 
indicate that the veteran's diagnostic features included 
subjective sense of numbing, detachment and absence of 
emotional responsiveness, and were significant for loss of 
cognitive awareness, both derealization and depersonalization 
and dissociative amnesia.  He commented that the veteran 
exists in a continuing and daily state of war and 
recollections and includes evidence of persistent auditory 
and visual hallucination and/or delusion.  He noted that the 
veteran was hypervigilant and checks and re-checks locks and 
safety mechanisms several times a day.  He indicated that the 
veteran rambles and mutters and would interrogate rather than 
question; the veteran is hostile and suspicious of others.  

In the November 2004 report, Dr. K.K.J. repeatedly stressed 
that he found the veteran to be permanently and totally 
disabled and unemployable due to his PTSD.  Similarly, in the 
October 2005 report, he found the veteran to be completely 
and permanently disabled occupationally and socially because 
of his gross impairment of thought process and ability to 
communicate.  He also stated that, in his professional 
opinion, in conjunction with the clinical data, the veteran 
is totally and permanently incapacitated directly to due PTSD 
and should be service-connected at 100 percent.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 61-
70 is indicated where there are, "[s]ome mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  A score of 51-60 is 
indicated where there are, "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 41-50 is indicated where there 
are, "[s]erious symptoms (e.g. suicidal ideation, sever 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job)."  A score of 31-40 
is indicated where there is "[s]ome impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family 
and is unable to work; child frequently bears up younger 
children, is defiant at home, and is failing at school.)"

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

When reviewing the evidence of record, the Board is persuaded 
that Dr. K.K.J.'s the November 2004 and October 2005 opinions 
are most convincing, in that he reviewed all the relevant 
medical evidence and reflected a considered analysis of the 
pertinent criteria essential to determine the etiology and 
severity of any psychological disability.  Furthermore, these 
opinions show the most detailed review of the veteran's 
medical evidence, including extensive clinical testing.  
While there is some indication that the veteran does some 
part time work, it appears to be sporadic self-employment.  
The United States Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975) stated:

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is 
an inability to engage in substantial gainful 
activity.  The question must be looked at in a 
practical manner, and mere theoretical ability to 
engage in substantial gainful activity is not a 
sufficient basis to deny benefits.  The test is 
whether a particular job is realistically within 
the physical and mental capabilities of the 
claimant. (citations omitted)

As noted above, Dr. K.K.J.'s opinions explain why the weight 
of the evidence indicates that the veteran has symptoms that 
most nearly approximate a 100 percent rating for his service-
connected PTSD.

The list of seven symptoms in Diagnostic Code 9411 are 
intended to describe the total occupational and social 
impairment of a person with certain mental disorders. But it 
is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified.  38 C.F.R. § 4.21. Moreover, with respect 
to mental disorders, it is not the symptoms, but their 
effects, that determine the level of impairment.  See 61 Fed. 
Reg. 52,697 (October 8, 1996) (comments accompanying 
amendments to the schedule of criteria for mental disorders).  
The severity of the effects of a mental disorder determines 
the rating, and to be assigned a 100 percent rating, a mental 
disorder must cause total occupational and social impairment.  
Id.  

In November 2004 and October 2005, the veteran's GAF score 
was 32, which reflects total impairment in his social and 
occupational functioning.  Other evidence in the record 
supports the conclusion that the veteran now experiences 
total social and employment impairment.  The November 2004 
and October 2005 reports include observations about the 
veteran's inability to function socially or to hold a job and 
the veteran's danger to himself and society at large.  Given 
Dr. K.K.J.'s comments, the veteran's GAF scores, and his 
symptoms, the record more nearly approximates total 
occupational and social impairment than the deficiency in 
occupational and social impairment contemplated in a 70 
percent disability rating.  See 38 C.F.R. § 4.7 (when there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating).  Therefore, the Board finds that 
the medical evidence indicates that the veteran meets the 
criteria for a 100 percent rating for his PTSD.

Accordingly, as the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the veteran 
prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Resolving reasonable doubt in the claimant's favor, an 
increase to 100 percent is granted from the date of service 
connection.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).



ORDER

An initial rating of 100 percent for PTSD is granted, subject 
to the law and regulations regarding the payment of monetary 
benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


